Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 1, 2019

                                      No. 04-18-00706-CV

                         IN THE INTEREST OF R.M.C., A CHILD,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00998
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        In this accelerated appeal, after we granted the State’s first motion for an extension of
time to file the brief, the State’s brief was due on January 28, 2019. See TEX. R. APP. P. 38.6(b),
(d). After the extended due date, the State filed a second motion for an extension of time.
       The State’s motion for a twenty-one-day extension of time to file the brief is GRANTED.
The State’s brief is due on February 19, 2019.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court